DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 to 10 and 14 to 18 are objected to because of the following informalities:  
Independent claims 1 and 14 are amended to include a limitation of “in the foreground of the user device”, which should be “in a foreground of the user device”.  
Claims 4 and 17 include a limitation of “in a foreground of the audio device”, which should be “in the foreground of the user device”.
Generally, any first occurrence of a claim limitation should be accompanied by an indefinite article of “a” or “an” and any subsequent occurrence of the same claim limitation should be accompanied by a definite article of “the” or “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7 and 14 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Freeman et al. (U.S. Patent Publication 2008/0248797).
Concerning independent claims 1 and 14, Klein et al. discloses a method and system for voice control using context-specific voice-command instructions, comprising:
“receiving, from a third party application developer, data defining a new voice action for a software application, wherein the data defining the new voice action comprises a trigger term or phrase that triggers the software application to perform the new voice action, and a context that specifies a user device status and a software application status, when the new voice action can be triggered” – computing system 102 may be configured to recognize application and/or context-specific commands; application-specific voice commands may be recognized under certain conditions only when that particular application is being executed; context-specific voice commands only may be recognized under certain conditions or contextual states of a graphical user interface or computing system (“a context that specifies a user device status and a software application status”); contextual states may include a music state, a video state, a gameplay state (¶[0041] - ¶[0043]); here, spoken words of a voice command are “a trigger term or phrase”; content developers and/or third parties (“a third party application developer”) may provide new voice commands (“a new voice action for a software application”) once the computing system is released for use (¶[0079]); 
“receiving from the third party application developer data defining a discoverability example for the new voice action, wherein the data defining the discoverability example comprises a notification including at least the trigger term or phrase for the new voice action to inform users how to trigger the new voice action” – a system may be configured to provide suggestions and tips that may help users learn how to use voice commands appropriately (¶[0051]); content developers and/or third parties (“the third party application developer”) may provide new voice commands once the computing system is released for use (¶[0079]); here, a suggestion or tip for how to use a voice command is “a discoverability example”; implicitly, any suggestions and tips on how to use new voice commands are specified by a third party content developer;
“subsequent to receiving from the third party application developer the data defining the new voice action for the software application and the data defining the discoverability example for the new voice action: receiving from a user of a user device having the software application installed a request for discoverability examples for the software application” – voice-command suggestions may be displayed in an overlay that can be quickly summoned by a user; a user may summon overlay 300 by saying ‘help’, ‘computer select’, or another specific command; overlay may be presented responsive to any suitable request for voice-command suggestions received via user input (“a request for discoverability examples for the software application”) (¶[0055]);
“receiving from the user device current context information that includes a user device context and a software application context, wherein the user device context indicates whether the software application is operating in the foreground of the user device, and wherein the software application context indicates a mode that the software application is currently in” – computing system 102 may be configured to run services or tasks in the background while using different applications in the foreground; these applications and background services may correspond to different contextual states of computing system 102 (“wherein the user device context indicates whether the software application is operating in the foreground of the user device”) (¶[0026]: Figure 1); additionally, application-specific voice commands may only be recognized under certain conditions; application-specific voice commands associated with a particular application only may be recognized when that particular application is being executed (“and wherein the software application context indicates a mode that the software application is currently in”); these voice commands may only be recognized when that application is displayed in GUI 114, or these voice commands may be recognized when that application is running in the background; context-specific voice commands only may be recognized under certain conditions or contextual state of the GUI of computing device 102; computing device 102 may be in the music state when a background music service or music application is being executed and/or presenting music or audio content; computing device 102 may be in a video state when a background video service or video application is being executed and/or presenting video or visual content; computing system 102 may be in a communication state when a background communication service or communication application is being executed and/or communication is initiated with a remote user (¶[0042] - ¶[0043]: Figure 1); particular voice-commands suggestions may be displayed based on a shell destination currently being displayed in the GUI, controls currently being displayed on the screen, media currently being played, and online communications with other users being in progress (¶[0068]: Figure 2); Compare Specification, e.g., ¶[0007], ¶[0030] - ¶[0031], and ¶[0033], which equivalently describes an audio player mode of a media player application;
“determining that the current context information matches the context for the new voice action defined by the third party application developer, wherein determining that the current context information matches the context for the new voice action defined by the third party application developer comprises:” – a contextual state of a graphical user interface presented via a display of the computing system is identified; a voice command is selected from a set of voice commands based on the contextual state of the graphical user interface, and a context-specific voice command suggestion corresponding to the selected voice command is identified (Abstract); overlay 300 may include voice-command suggestions that are application and/or context specific; voice-command suggestions 302 may be context-specific and may be particularly applicable to a home page (¶[0055]); parameterized voice-command suggestions 306 may be application and/or context specific (“a user device context and a software application context”) (¶[0057]);
“determining that the user device context matches the user device status for the new voice action defined by the third party application developer” – a set of voice commands from which the corresponding voice command suggestions are selected includes only the voice commands that the computing system is currently configured to understand and process, and the system will not suggest voice commands that the system is not currently able to understand or process; voice-command suggestions may be selected for presentation based on a current state of graphical user interface 114 and/or computing system 102 (“determining that the user device context matches the user device status for the new voice action”) (¶[0067]); to simplify the process of selecting voice commands to suggest for the current state of the GUI, voice-command suggestions may be divided into a set of basic computing contexts, where these contexts may include: music is playing, video is playing, a video game is being played, and a VOIP communication is in progress; a music context may include voice-command suggestions to play and pause music, mute the volume and skip between tracks in a playlist; a video context may include voice-command suggestions to play and pause video, mute the volume, and rewind and fast forward video; a gameplay context may include voice-command suggestions to pause gameplay, invite friends to play a game, save a game, and quit a game; a VOIP communication context may include voice-command suggestions to call a friend, increase and decrease call volume, and end a call (¶[0069]); Compare Applicants’ Specification, ¶[0004] and ¶[0007], where a “user device context” can include which application is playing in the foreground or the background and a media player is currently running in the foreground;
“determining that the software application context matches the software application status for the new voice action defined by the third party application developer” – a contextual state of a graphical user interface presented via a display of the computing system is identified, and a context-specific voice command suggestion corresponding to the selected voice command is identified (Abstract); like application-specific voice commands, context-specific voice commands may only be recognized under certain conditions or contextual states of the GUI (¶[0043]); a first context-specific parameter value selected based on a first contextual state may be changed to a different context-specific parameter value selected based on a second contextual state that differs from the first contextual state (¶[0058]); a set of voice commands from which the corresponding voice command suggestions are selected includes only the voice commands that the computing system is currently configured to understand and process, and the system will not suggest voice commands that the system is not currently able to understand or process; voice-command suggestions may be selected for presentation based on a current state of graphical user interface 114 (“determining that the software application context matches the software application status for the new voice action”) and/or computing system 102 (¶[0067]); by presenting voice command suggestions that are context-specific, these voice-command suggestions may be more likely to be applicable to current operations of the computing system and thus more likely to be used by a user interacting with the computing system (¶[0121]); selecting a first value of a parameter of a parameterized voice-command suggestion may be a context-specific value selected based on the identified contextual state (¶[0126]: Figure 11);
“in response to receiving the request for discoverability examples for the software application from the user, determining the user device context matches the user device status for the new voice action defined by the third party application developer, and determining the software application context matches the software application status for the new voice action defined by the third party application developer: identifying the data defining the discoverability example for the new voice action and causing the user device to output for presentation to the user of the user device the notification including at least the trigger term or phrase for the new voice action to inform the user how to trigger the new voice action” – a context-specific voice-command suggestion corresponding to a selected voice command is identified, and a graphical user interface including the context-specific voice-command suggested is presented via a display (Abstract); voice-command suggestions may be displayed proactively without being prompted by a user; unprompted voice-command suggestions may be displayed based on any suitable factors and may be displayed at any time (¶[0052]); alternatively, voice-command suggestions may be displayed in an overlay that can be quickly summoned by the user; overlay 300 may be presented responsive to any suitable request, and may include voice-command suggestions 302 that are application and/or context specific (¶[0055]); voice-command suggestions may be selected for presentation based on a current state of graphical user interface 114 and/or of computing system 102 (“the user device context matches the user device status . . .  and the software application context matches the software application status”) (¶[0068]); Figure 3 illustrates command suggestion 306 as “data defining the discoverability example” of “the notification including at least the trigger term or phrase, for the new voice action, to inform the user how to trigger the new voice action”; that is, ‘Want to sign in? Say “Sign in as” + Your Name’ is a notification of a discoverability example for a sign-in command that includes a “trigger phrase” of ‘Sign in as’ for “the voice action, to inform the user how to trigger the voice action”.  
Concerning independent claims 1 and 14, Klein et al. arguably discloses all of the limitations of these independent claims, but may not clearly disclose that voice commands are triggered by “a user device context and a software application context” and “wherein the software application context indicates a mode that the software application is currently in”.  Here, Klein et al. discloses that context-specific voice commands only may be recognized under certain conditions or contextual states of a graphical user interface or computing system 102, including if an application is in a foreground or background (“a user device context”) and if an application is currently being executed (a software application context”).  (¶[0041] - ¶[0043])  
Concerning claims 1 and 14, Freeman et al. teaches whatever limitations might be omitted by Klein et al.  Generally, Freeman et al. teaches voice activation for a portable electronic device that may be context sensitive.  (Abstract)  A voice command process monitors an operational state of a portable electronic device (“a user device status”), where the operational state may correspond to a functional mode, usage of a program being utilized by the portable electronic device, or a state of a graphical user interface being provided on a display associated with the portable electronic device.  A set of commands that are authorized for usage with the portable electronic device while in the operational state can then be determined.  The determination is limited to those commands within the set of commands that are authorized for usage while in the operational state.  (¶[0043] - ¶[0045])  While in a camera mode, available commands can be specific to likely camera operations.  In a camera mode, most likely camera operations include taking pictures, deleting pictures, saving pictures, etc.  (¶[0054]: Figure 7C)  Figure 8A illustrates a graphical user interface that can display some or all of the available commands that can be spoken by a user with respect to a particular context of the graphical user interface for receiving an incoming call.  These include ‘Answer’ or ‘Voicemail’.  Figure 8B illustrates a graphical user interface that can display some or all of the available commands that can be spoken by a user with respect to a particular context of the graphical user interface for voicemail.  These include ‘Play voicemail’ or ‘Show details.’  Similarly, Figures 8C and 8D show available commands for voicemail review of ‘Delete voicemail’, ‘Forward’, or ‘Next’.  (¶[0056] - ¶[0059])  Here, a functional mode of a camera mode is “wherein the software application context indicates a mode that the software application is currently in”.  An objective is to provide voice activation for a portable electronic device that does not require any user preparatory action.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to determine an operational state of a user device and a mode of a software application to present discoverability examples as taught by Freeman et al. to trigger new voice actions from a third party developer of Klein et al. for a purpose of providing voice activation for a portable electronic device that does not require any user preparatory action.  

Concerning claims 2 and 15, Klein et al. discloses an embodiment in Figure 3 illustrating command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’ is a discoverability example for a sign-in command that includes a “trigger phrase” of ‘Sign in as’ for “the voice action, to inform the user how to trigger the voice action”.  Here, “‘Sign is as’ + Your Name” is “the notification including at least the trigger term or phrase, for the new voice action, informs the user how to control the software application.”  That is, ‘Sign is as’ is “the trigger term or phrase” and suggestion 306 “informs the user how to control the software application”.
Concerning claims 3 and 16, Klein et al. discloses an embodiment in Figure 3 illustrating command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’ is a discoverability example for a sign-in command that includes “trigger phrase” of ‘Sign in as’.  Implicitly, a user can subsequently speak this sign-in command (“subsequent to causing the user device to output the notification: receiving further audio data that includes the trigger term or phrase”), and then a portable computing device performs the action of signing in (“in response to receiving the further audio data that includes the trigger term or phrase, causing the software application to be controlled based on the trigger term or phrase”).
Concerning claims 4 and 17, Klein et al. discloses that computing system 102 may be configured to run services or tasks in the background while using different applications in the foreground (“application is operating in a foreground of the user device”).  These applications and background services may correspond to different contextual states of computing system 102.  (¶[0026]: Figure 1)  Application-specific voice commands can include contextual states of a music state, a video state, or a gameplay state.  (¶[0043])  Commands may only be contextually available or relevant, e.g., ‘pause’ only applies when media is playing.  (¶[0050])  Voice command suggestions may include ‘Want to listen to Creedence?  Say “play Creedence”’ or ‘Want to listen to Kenny Rogers?  Say “play Kenny Rogers”’.  (¶[0063])  An application or service that currently has focus, e.g., is currently being displayed and/or being interacted with by a user is assigned the highest priority.  (¶[0072])  Here, a music state for playing media of Creedence of Kenny Rogers corresponds to “the media player application is in an audio player mode”.  An application or service that currently has focus is an “application is operating in a foreground of the user device”.
Concerning claims 5 and 18, Klein et al. discloses that content developers and/or third parties may provide new voice commands.  (¶[0027])  Figure 3 illustrates command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’, which “informs the user how to control the software application using the new voice action.”
Concerning clams 6 to 7, Klein et al. discloses that a system may be configured to provide suggestions and tips that may help users learn how to use voice commands appropriately (“the plurality of discoverability examples are generated based on data defining the new voice action for the software application”).  (¶[0051])  Content developers and/or third parties may provide new voice commands once the computing system is released for use.  (¶[0079])  Here, a suggestion or tip for how to use a voice command is “a discoverability example”.  Implicitly, any suggestions and tips on how to use new voice commands are specified by a third party content developer, and this third party content developer decides which new commands to include and suggestions for these new commands (“the third party application developer selecting a suggested discoverability example from a plurality of suggested discoverability examples”). 

Claims 8 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Freeman et al. (U.S. Patent Publication 2008/0248797) as applied to claims 1 and 6 to 7 above, and further in view of Bishop et al. (U.S. Patent Publication 2016/0275949).
Concerning claim 8, Klein et al. discloses new voice actions and suggestions for new voice actions (“suggested discoverability examples”), but omits “validating the data defining the new voice action for the software application” “prior to generating the plurality of suggested discoverability examples”.  However, it is known in the prior art to ‘validate’ voice commands for various purposes including ensuring that voice commands do not conflict with existing voice commands for alternative software applications.  Specifically, Bishop et al. teaches voice command definitions used in launching an application with a command for an application, where voice command definitions include one or more phrases/utterances that may be said to execute each of the commands.  (Abstract)  A voice command definition file (VCDF) can be defined by an application developer.  (¶[0003], ¶[0021], and ¶[0053])  Figure 6 illustrates exemplary displays showing help pages for what voice commands are supported by an application.  (¶[0048])  Display 630 illustrates a help page for ‘What can I say?’ that lists various commands including ‘Enter a new memo’ and ‘Show playlists’.  (¶[0051])  A call to an installing command set application inspects and validates each of the command sets contained in a file whose language attribute matches that of the global speech engine (“prior to generating the plurality of suggested discoverability examples, validating the data defining the new voice action for the software application”).  (¶[0055])  An application developer may define a set of voice commands to associate with an application and then load that file into a global speech engine that is configured to run that application.  (¶[0056])  An objective is to reduce user frustration in launching and executing an application.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to validate data defining a voice action of a developer as taught by Bishop et al. to trigger new voice actions of Klein et al. for a purpose of reducing user frustration in launching and executing an application.
Concerning claim 9, Klein et al. discloses that application-specific voice commands may be recognized under certain conditions only when that particular application is being executed; context-specific voice commands only may be recognized under certain conditions or contextual states of a graphical user interface or computing system (¶[0041] - ¶[0043]).  Bishop et al. teaches that a call to an installing command set application inspects and validates each of the command sets contained in a file whose language attribute matches that of the global speech engine.  (¶[0055])  
Concerning claim 10, Klein et al. discloses that parametrized voice commands that reference a name of an application or a game are useful to provide an easy way to quickly download and install new applications by buying an application/game title.  (¶[0046] - ¶[0047])  Here, if a user buys a new application or game, then this “comprises determining whether payment information has been provided”.  Once a new application or game is purchased, then, any voice commands associated with that new application or game are installed.

Response to Arguments
Applicants’ arguments filed 14 June 2022 have been fully considered but they are not persuasive. 
Applicants amend independent claims 1 and 14 to set forth new limitations directed to “wherein the user device context indicates whether the software application is operating in the foreground of the user device, and wherein the software application context indicates a mode that the software application is currently in” and in response to “receiving the request for discoverability examples for the software application from the user”.  Then Applicants present arguments traversing the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Freeman et al. (U.S. Patent Publication 2008/0248797).  Generally, Applicants’ argument appears to be that the prior art does not disclose or teach the new limitations.
However, Applicants’ argument is not persuasive, and the rejection is being maintained.  Specifically, Klein et al. is maintained to disclose the new limitations at ¶[0026], ¶[0041] - ¶[0043], and ¶[0068] - ¶[0072].  Generally, Klein et al. discloses foreground states and background states of applications as contextual states of a computing system 102.  While Klein et al. repeatedly talks about context-specific voice commands for background states, this reference includes additional ways of referring to foreground states as an application that is currently displayed in a GUI 114 or an application that is currently in focus.  Moreover, a foreground state is a converse of a background state, so that if an application is in a background state, this comprises “wherein the user device context indicates whether the software application is operating in the foreground of the user device”.  That is, if an application is operating in the background, then this ‘indicates whether the software application is operating in the foreground’, i.e., it’s not operating the foreground. 
Similarly, Klein et al. discloses the new limitation of “wherein the software application context indicates a mode that the software application is currently in”.  Here, Applicants’ Specification, does not expressly define a ‘mode’, but only repeatedly describes a media player operating in an audio player mode.  Klein et al., at ¶[0043], equivalently discloses that contextual states include a music state when a music service application is being executed and/or presenting music or audio content, and a video state when a video service or video application is being executed and/or presenting video or visual content.  Broadly, a ‘mode’ comprises which application is currently being executed.
Moreover, Freeman et al. expresses teaches a functional mode being utilized by an electronic device.  (¶[0043])  While in a camera mode, available commands can be specific to likely camera operations.  The available commands when the electronic device is placed in the camera mode can include taking pictures, deleting pictures, saving pictures, etc.  (¶[0054]: Figure 7C)  Freeman et al., then, teaches “wherein the software application context indicates a mode that the software application is currently in”.   
Applicants’ new limitation of in response “to determining the request for the discoverability example for the software application from the user” is met by Klein et al. Generally, Klein et al. discloses that a user may summon an overlay of voice-command suggestions 302 that are application and/or context specific.  (¶[0055]: Figure 3)  Accordingly, only voice-command suggestions (“discoverability examples”) are displayed to the user responsive to a user request that are relevant to a current matching device context and a current matching application context by Klein et al.
Applicants’ limitations of ‘a user device status’, a ‘software application status’, ‘a user device context’, ‘a software application context’, and ‘a mode’ are to some extent duplicative claiming of same corresponding features.  That is, a ‘mode that the software application is currently in’ can be broadly understood as simply whether that application is currently executing, which can be construed as equivalent to “a software application status’ or ‘a software application context’.  Even if the claim language presents these as separate limitations, at least some of these separate limitations can be referring to the same thing because they are not individually defined or clearly distinguished by the Specification.
Applicants’ arguments directed against Klein et al. merely amount to a general allegation that the reference does not disclose the new limitations, but it is maintained that the new limitations are disclosed by the reference.  Applicants’ arguments directed against Freeman et al. is that the reference does not cure the deficiencies of Klein et al.  It is agreed that Freeman et al. does not teach foreground device context and background device context, but “a mode that the software application is currently in” is broadly taught by Freeman et al.   
Applicants’ amendments and arguments are not persuasive to overcome the rejection.  This Office Action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 21, 2022